DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10 and 12-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kobayashi et al. (US 5,594,548).
Kobayashi teaches:
10. 	Kobayashi teaches a probe driver, comprising (Refer to figs. 1, 2, 5, reproduced below):
a coupling (including a protective cover 8 for one or more positioning elements) configured to interface with a conduit section (3) at a first position of the conduit section (3);
one or more positioning elements (comprising an electric motor 13 for driving a rack-and-pinion mechanism 10 via a speed reducer 14, and an electric motor 11 for driving a rotational gear wheel 9 via a speed reducer 12; Col. 5, lines 2-18) configured to reposition the conduit section (3) to interface with the coupling (8) at a second position of the conduit section (3) in response to a user input provided to a mobile computing device (being personal computer 37, which may be a laptop); and
a data processor (of the personal computer 37 and/or of a servo controller 40; Fig 5) communicatively coupled to the mobile computing device (37), the data processor configured to 
receive a signal indicative of the first position of the conduit section (3), the signal generated via an input structure (e.g., a keyboard/pad) of the mobile device (37) configured to actuate in response to the user input (See Note below); and 


    PNG
    media_image1.png
    1283
    574
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    1294
    914
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    668
    1110
    media_image3.png
    Greyscale

Note:   Kobayashi discloses a non-destructive testing/inspection machine (or probe driver/system) for performing periodic inspection for corrosion damage of an interior of a furnace 6 having a refactory member 7 as an interior liner (Figs. 1, 5).  The refactory member 7 is expected to be corroded after a few years of service.  For that reason, it is necessary to inspect conditions of the walls inside the furnace 6 regularly, and thus verify integrity of the furnace 6 as well as determine the lifetime of the furnace 6, in particular, the refactory member 7.  
Fig. 5 shows an example of an overall system configuration when using the machine to inspect the walls inside the furnace 6.  The machine comprises all the structures recited in claim 10, namely:  a coupling (8), a conduit section (3), one or more positioning elements (motors and gears 13, 10, 11, 9), a mobile device (37), a data processor configured to…position the conduit section (3) in a first and second positions.  
It is apparent that, in operation, a user controls the machine by using the input structure (personal computer 37) to generate a signal indicative of a positioning of the conduit section 3.  The user specifies/sets a position where the user wants the conduit section 3 with sensor (1, 2, 5) to be positioned.  For example, as shown in fig. 4 (reproduced below), the user may want the conduit section 3 with the sensor (1, 2, 5) to be positioned in the same position as a known prior position from which the system performed a prior inspection of the refactory member 7 (Col. 5, lines 2-18; Col. 6, line 36 – Col. 7, line 2).  Inherently, a processor (of the personal computer 37) receives the signal indicative of the position where the user wants.  The processor then controls one or more operations of the probe driver configured to operate the positioning element (motors 13, 11) to orientate the conduit section 3 with the sensor (1, 2, 5) into the same position as specified by the user using the input structure (personal computer 37).  As shown in fig. 4, the system re-inspects the refactory member 7 from the same position regularly, compare inspection 

    PNG
    media_image4.png
    722
    851
    media_image4.png
    Greyscale

12. 	The probe driver of claim 10, wherein the one or more positioning elements comprise a wheel (9) driven by a motor (11), a worm gear, a turning gear (9), a ribbed surface, a helical gear, a spur gear, a rack and pinion gear (10), or any combination thereof.

13. 	The probe driver of claim 10, wherein the probe driver comprises a (pitch) sensor configured to measure a degree of rotation (pitch) from the first position, from the second position, or from a reference point of the conduit section 3 (Col. 5, line 63 – Col. 6, line 20).

14. 	The probe driver of claim 10, wherein the probe driver comprises a (pitch) sensor configured to sense an amount of the conduit section (3) passing through the probe driver (Col. 5, line 63 – Col. 6, line 20).
one of a zoom-in input, a zoom-out input, and a rotation input (See discussions above in claims 10 and 13).

16. 	A method, comprising (Refer to figs. 1, 2, 5, above):
receiving, via a probe driver (comprising an electric motor 13 for driving a rack-and-pinion mechanism 10 via a speed reducer 14, and an electric motor 11 for driving a rotational gear wheel 9 via a speed reducer 12; Col. 5, lines 2-18), an indication of a positioning instruction based on a user input provided to an input structure (= a personal computer 37) configured on a non-destructive testing device communicatively coupled to the probe driver, wherein the positioning instruction corresponds to a direction to position a conduit section (3) during an inspection (so as to set a position that the user wants.  See discussion above in claim 10); and
in response to the positioning instruction, changing, via the probe driver, one or more operations of the probe driver, wherein the changing of the one or more operations of the probe driver is configured to position the conduit section 3 (See discussion above in claim 10).

17. 	The method of claim 16, wherein the positioning instruction is configured to cause the conduit section (3) to extend following an axis (a vertical axis), to retract towards the probe driver following an opposite motion of an extension motion following the axis, to rotate about a circumference associated with the axis from a first position to a second position, or any combination thereof (as illustrated by arrows in fig. 1 for example; See discussion above in claim 10).


 
19.	The method of claim 16, comprising transmitting, via the probe driver, one or more sensed parameters (e.g., scan pitches) from one or more sensors (being inherent structures for scanning), wherein the one or more sensors are at least configured to measure a distance extended of the conduit section 3 (and also to measure an angle rotated of the conduit section 3; Col. 5, line 63 – Col. 6, line 20).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi in view of Park et al. (US 10,636,417 B2).
Kobayashi teaches the probe driver of claim 10, wherein the data processor is configured to control the one or more operations of the probe driver in response to positioning inputs provided to the mobile device 37 (as discussed above in claim 10).
Kobayashi is silent about the positioning inputs being verbal.

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to apply Park teaching to Kobayashi probe driver by having the positioning inputs being verbal, since it appears that such verbal positioning inputs may well replace or supplement the keyboard/pad inputs of the personal computer (37).

Allowable Subject Matter
Claims 1-9 are allowed.  The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:  “…the conduit section (142) including one or more articulating sections (140)…”
(Claims 2-9 are dependent on claim 1.) 

Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement for indication of an allowable subject matter:
With respect to claim 20, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited features, including the following allowable subject matter:  “wherein the changing of the one or more operations of the probe driver (162) include enabling one or more rotation mechanisms (188) configured to cause a rotation of an inner housing (192) of the probe driver (162) coupled to the conduit section (3) in relationship to an outer housing (190) of the probe driver (162) to cause a rotation of the conduit section (3).”


Conclusion
The prior art made of record below but not relied upon is considered pertinent to applicant's disclosure.
WO 2014/105438 A1 to Ward et al. discloses essentially all the limitations recited in claim 1, except for a probe driver.  There is no probe driver in Ward.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863. The examiner can normally be reached Monday - Friday 8 am - 4:30 pm (Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        January 5, 2022